           Case 1:20-cv-05046-AJN Document 24 Filed 02/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           2/3/2021


 Joseph Connors, et al.,

                         Plaintiffs,
                                                                                   20-cv-5046 (AJN)
                 –v–
                                                                                        ORDER
 American Medical Response, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court has been advised that the parties in the above-captioned FLSA action have
reached a settlement. See Dkt. No. 23.
       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, if the settlement
is to take effect, the Court must first review and scrutinize the agreement to ensure that it is fair.
See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015); see also
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 338 (S.D.N.Y. 2012). Accordingly, within
thirty days the parties must submit to the Court both the settlement agreement and a joint letter
explaining why the settlement should be approved. The parties’ submission should contain the
following:

       •     Discussion of the considerations detailed in Wolinksy, 900 F. Supp. 2d at 335–36.
       •     A description of the method used to calculate the settlement amounts.
       •     A list of the hours Plaintiff(s) worked and at what wages. This should be detailed
             enough enable the Court to follow the parties’ steps in calculating the settlement
             amounts. If the parties disagree on hours worked or wages owed, both parties’
             estimates should be included.
       •     Detailed billing records to support any request for attorneys’ fees, documenting the
             hours expended and the nature of the work done.
       •     If the proposed settlement contains a non-disparagement provision, authority and
             argument demonstrating that the proposed provision is fair and reasonable.
             Case 1:20-cv-05046-AJN Document 24 Filed 02/03/21 Page 2 of 2


The parties are further advised that the Court will likely not approve settlement agreements that
contain a confidentiality provision or a general release from all liability.
          In an effort to achieve a faster disposition of this matter, it is hereby FURTHER
ORDERED that the parties must meet and confer to discuss whether they are willing to consent,
under 28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate
Judge.
          If both parties consent to proceed before the Magistrate Judge, counsel shall file a fully
executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form. 1 If the
Court approves that form, all further proceedings will then be conducted before the assigned
Magistrate Judge, rather than before the undersigned. Any appeal would be taken directly to the
U.S. Court of Appeals for the Second Circuit, as it would be if the consent form were not signed
and so-ordered.
          If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter within one week of the date on which the
parties submit their settlement agreement advising the Court that the parties do not consent, but
without disclosing the identity of the party or parties who do not consent. The parties are free to
withhold consent without negative consequences.
          All upcoming conferences and deadlines in this case are adjourned sine die.

          SO ORDERED.


Dated: February 3, 2021                                   __________________________________
       New York, New York                                          ALISON J. NATHAN
                                                                 United States District Judge




1
    The form is available at https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf.


                                                      2
